UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7173


JORGE GEVARA,

                      Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA GUILFORD COUNTY,

                      Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv-00373-TDS-LPA)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Jorge Gevara, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jorge     Gevara       seeks    to     appeal    the    district       court’s

order adopting the recommendation of the magistrate judge and

dismissing       his      28        U.S.C.    § 2254        (2006)     petition       without

prejudice because he failed to file it on the proper forms and

failed    to     submit         either       the     required     filing       fee    or    an

application to proceed in forma pauperis.                        Generally, a district

court’s       dismissal        of    a   complaint      without       prejudice       is   not

appealable.         Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                             However, “if the

grounds of the dismissal make clear that no amendment could cure

the defects in the plaintiff’s case, the order dismissing the

complaint is final in fact and appellate jurisdiction exists.”

Id. at 1066 (internal quotation marks and alteration omitted).

               In this case, Gevara may be able to save his petition

by    amending      it   to     comply       with     the    district       court’s    order.

Therefore,       the     court’s         order       dismissing       Gevara’s       petition

without prejudice is not an appealable order.                               Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for    lack    of   jurisdiction.              We     dispense       with    oral    argument

because the facts and legal contentions are adequately presented




                                                 2
in the materials before the court and argument would not aid the

decisional process.



                                                       DISMISSED




                               3